Romiules Bonilla (defendant), facing multiple drug charges in the Superior Court, moved to suppress the evidence. A judge in the Superior Court denied his motion. The defendant next applied to a single justice of this court for leave to pursue an interlocutory appeal from the suppression ruling. See Mass. R. Crim. R 15 (a) (2), as appearing in 422 Mass. 1501 (1996). The single justice denied the application. The defendant now purports to appeal to the full court from the single justice’s ruling.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Romiules Bonilla, pro se.
TMs “appeal” is not properly before us. “Neither the Commonwealth nor a defendant may appeal to the full court from a single justice’s demal of an application for leave to pursue an interlocutory appeal.” Cowell v. Commonwealth, 432 Mass. 1028, 1028 (2000). The defendant can challenge the suppression ruling in a direct appeal, after trial, if he is convicted.

Appeal dismissed.